Title: General Orders, 16 December 1781
From: Washington, George
To: 


                        
                            Head Quarters Philadelphia Sunday December 16th 1781
                        
                        The Town Major is desired as soon as Possible to procure and deliver to the Adjutant General a Return of the
                            Officers of the Continental Army now in this City exclusive of those attached to the Corps stationed here, specifying
                            their Names Rank the Corps they belong to, their Quarters and the occasion of their being in Town.
                    